DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-4, 7-10, 12, 14-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, examiner agrees with applicant’s argument (p.16-18, files 05/13/2022) that Saito (JP 2001-009626A) does not teach the external thread ridge or the external thread groove has a cone angle of 0.4 to 1.0 degrees. Further, there is no motivation to modify Sato to meet this feature.
Regarding clam 10, Saito does not disclose the frictional engagement between the external thread and the internal thread increases in a direction from a forwardmost turn of the external thread towards the rearmost turn of the external thread.
Further, it would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Saito to have the missing features.
Regarding clam 18, Sato does not teach he rearward flank, upper and lower distances (Dl, D2, D3) all decrease in the rearward direction (DR). Further, it would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Saito to have the missing features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Primary Examiner, Art Unit 3722